UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number Commission file number: 001-32501 REED'S INC. (Exact name of registrant as specified in its charter) Delaware 35-2177773 (State of incorporation) (I.R.S. Employer Identification No.) 13000 South Spring St. Los Angeles, Ca. 90061 (Address of principal executive offices) (Zip Code) (310) 217-9400 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: There were a total of 10,867,427 shares of Common Stock outstanding as of November 9, 2011. Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q, including "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Item 2 of Part I of this report include forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "proposed," "intended," or "continue" or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other "forward-looking" information. There may be events in the future that we are not able to accurately predict or control. Before you invest in our securities, you should be aware that the occurrence of any of the events described in this Quarterly Report could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline and you could lose all or part of your investment. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this Quarterly Report to conform these statements to actual results. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1.Condensed Financial Statements 3 Condensed Balance Sheets - September 30, 2011 (unaudited) and December 31, 2010 3 Condensed Statements of Operations for the three and nine month periods ended September 30, 2011 and 2010 (unaudited) 4 Condensed Statement of Changes in Stockholders’ Equity for the nine month period ended September 30, 2011 (unaudited) 5 Condensed Statements of Cash Flows for the nine month periods ended September 30, 2011 and 2010 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II - OTHER INFORMATION Item 1.Legal Proceedings 21 Item 1A.Risk Factors 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3.Defaults Upon Senior Securities 21 Item 4.Removed and Reserved 21 Item 5.Other Information 21 Item 6.Exhibits 21 Signatures 22 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements REED’S, INC. CONDENSED BALANCE SHEETS September 30, December 31, ASSETS (unaudited) Current assets: Cash $ $ Inventory Trade accounts receivable, net of allowance for doubtful accounts and returns and discounts of $135,000 and $105,000, respectively Prepaid inventory Prepaid and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $1,586,000 and $1,178,000, respectively Brand names Deferred financing fees, net of amortization of $34,000 and $8,000, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Dividends payable Recycling fees payable Line of credit Current portion of long term financing obligation Current portion of capital leases payable Current portion of note payable - Total current liabilities Long term financing obligation, less current portion, net of discount of $639,000 and $677,000, respectively Capital leases payable, less current portion Total Liabilities Commitments and contingencies Stockholders’ equity: Series A Convertible Preferred stock, $10 par value, 500,000 shares authorized, 46,621 shares issued and outstanding Series B Convertible Preferred stock, $10par value, 500,000 shares authorized, 80,415 and 85,766 shares issued and outstanding, respectively Common stock, $.0001par value, 19,500,000shares authorized, 10,859,813 and 10,446,090 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed financial statements 3 REED’S, INC. CONDENSED STATEMENTS OF OPERATIONS For the Three and Nine months Ended September 30, 2011 and 2010 (Unaudited) Three months ended September 30, Nine months ended September 30, Sales $ Cost of tangible goods sold Cost of goods sold – idle capacity Gross profit Operating expenses: Delivery and handling expenses Selling and marketing expense General and administrative expense Total operating expenses Income (loss) from operations ) ) ) Interest expense ) Net loss ) Preferred stock dividends ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Loss per share available to common stockholders, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding - basic and diluted The accompanying notes are an integral part of these condensed financial statements 4 REED’S, INC. CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY For the Nine months ended September 30, 2011 (unaudited) Common Stock Series A Preferred Stock Series B Preferred Stock Additional Paid-In Accumulated Total Stockholders' Shares Amount Shares Amount Shares Amount Capital Deficit Equity Balance, December 31, 2010 $ ) $ Fair value of common stock issued for services and finance fees - Common stock issued upon conversion of Series B preferred stock - - - ) ) - - Sale of common stock - Exercise of warrants - Fair value vesting of options issued to employees - Fair value of warrants issued for services - Series A preferred stock dividend - ) ) Series B preferred stock dividend - ) ) Common stock paid for Series B preferred stock dividend - Net loss - ) ) Balance, September 30, 2011 $ ) $ The accompanying notes are an integral part of these condensed financial statements 5 REED’S, INC. CONDENSED STATEMENTS OF CASH FLOWS For the Nine months Ended September 30, 2011 and 2010 (Unaudited) Nine months EndedSeptember 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Fair value of stock options issued to employees Fair value of warrants issued for services - Fair valueof common stock issued for services and bonus Increase in allowance for doubtful accounts Changes in assets and liabilities: Accounts receivable ) ) Inventory ) ) Prepaid expenses and inventory and other current assets ) ) Accounts payable Accrued expenses Recycling fees payable ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock, net of offering costs - Proceeds from issuance of common stock in shelf offering, net of offering costs - Proceeds from stock option and warrant exercises Proceeds from the issuance of Series B preferred stock,net of offering costs - Principal repayments on long term financing obligation ) ) Principal repayments on capital lease obligation ) ) Principal repayments on notes payable ) ) Net borrowing on line of credit Payments for deferred finance fees ) - Net cash provided by financing activities Net decrease in cash ) ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Non cash investing and financing activities: Series B Preferred stock converted to common stock $ $ Dividends payable in common stock $ $ Common stock issued in settlement of Series A and Series B preferred stock dividend $ $ Property and equipment acquired through capital leases $ $ Common stock issued for deferred finance fees $
